     Case: 1:20-cv-00282 Document #: 19 Filed: 08/12/20 Page 1 of 3 PageID #:75




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TERRENCE J. HANCOCK, et al.,                  )
                                              )
                       Plaintiffs,            )       CIVIL ACTION
                                              )
       vs.                                    )       NO. 20 C 0282
                                              )
ENVIRONMENTAL CLEANSING                       )       JUDGE JOHN J. THARP, JR.
CORPORATION, an Illinois corporation,         )
                                              )
                       Defendant.             )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, ENVIRONMENTAL CLEANSING CORPORATION, an Illinois corporation, in the

total amount of $15,891.97, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount

of $2,821.25.

       On January 23, 2020, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to Jeanna Stoffle, Emplyee) at his place of business (a copy of

the Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due

on February 13, 2020. As Defendant has failed to timely answer the Complaint, Plaintiffs

respectfully request entry of default and judgment.



                                                      /s/ Cecilia M. Scanlon
        Case: 1:20-cv-00282 Document #: 19 Filed: 08/12/20 Page 2 of 3 PageID #:76




Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\731exc\Environmental Cleansing\#28909\motion for entry of default and judgment.cms.df.wpd




                                                                           2
        Case: 1:20-cv-00282 Document #: 19 Filed: 08/12/20 Page 3 of 3 PageID #:77




                                                  CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that she mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 12th
day of August 2020:

                                   Mr. Matthew A. Konopko, Registered Agent/President
                                   Environmental Cleansing Corporation
                                   16612 S. Crawford Avenue
                                   Markham, IL 60428-5378

        The undersigned further certifies that she served the above-referenced document by electronic
mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 12th day of
August 2020:

                                   Mr. Thomas J. Condon, Jr.
                                   Peterson, Johnson & Murray, P.C.
                                   200 West Adams Street, Suite 2125
                                   Chicago, IL 60606-5213
                                   tcondon@pjmchicago.com


                                                                                  /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\731exc\Environmental Cleansing\#28909\motion for entry of default and judgment.cms.df.wpd
